

Exhibit 10.3
ondecklogo.jpg [ondecklogo.jpg]                             

May 2, 2018
Dear Andrea,
This letter agreement (the “Agreement”) is entered into between On Deck Capital,
Inc., a Delaware corporation (“Company” or “we”), and you. This Agreement is
effective as of the date you sign this Agreement, as indicated below. The
purpose of this Agreement is to confirm the current terms and conditions of your
employment, and to replace any previous terms and conditions that may conflict
with this letter.
1. Position. Your title will continue to be Chief Revenue Officer and you will
continue to report to Noah Breslow, Chief Executive Officer. You will continue
to be a regular, full-time at-will employee. You will continue providing
services from the Company’s New York, NY location. You may be required to travel
as one part of your duties.
2. Base Salary. The Company will continue to pay you a gross salary at an
annualized rate of Three Hundred Twenty-Five Thousand Dollars ($325,000),
payable in accordance with the Company’s standard payroll schedule. This salary
will be subject to adjustment from time to time in accordance with the employee
compensation policies then in effect.
3. Incentive Compensation. Your annual bonus target of 75% of base salary is
determined under and governed by two separate plans: (a) under the Company’s
Annual Incentive Plan, you have a bonus target of 25% of your base salary, which
bonus shall be based on achievement of department and corporate performance
targets to be detailed by your manager, and paid semi-annually, and (b) under
the Sales Compensation Plan, as currently in effect, entered into between you
and the Company, you have a bonus target of 50% of your base salary, which bonus
shall be based on attainment against quarterly sales unit and volume quotas, and
annualized net loss targets for on-balance sheet loans.
4. Employee Benefits. As a regular employee of the Company, you will continue to
be eligible to receive Company-sponsored benefits in accordance with the terms
of the applicable benefit plans. In addition, you will be entitled to paid
vacation in accordance with the Company’s vacation policy, as in effect from
time to time.
5. Severance. The compensation committee of the Company’s board of directors has
approved your participation in our Change of Control and Severance Policy (the
“Severance Policy”), based on your senior position with the Company. The
Severance Policy sets forth the severance payments and benefits to which you
would be entitled in connection with certain terminations of employment
including a Company change of control. You will be provided a participation
agreement under the Severance Policy outlining the payments and benefits for
which you will be eligible. You will be asked to return an executed copy to the
Company. The payments and benefits under the Severance Policy will be in lieu of
any other severance or other benefits you would otherwise be entitled to under
any plan, program or policy that the Company may have been in effect from time
to time, and will be contingent upon a fully executed Release.
6. Employee Invention Assignment and Confidentiality Agreement. As an employee
of the Company, you will continue to have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, your execution of this
Agreement reaffirms the terms of the Employee Invention Assignment and
Confidentiality Agreement (“Confidentiality Agreement”), which you executed when
you joined the Company.




--------------------------------------------------------------------------------




7. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will continue to be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause. This is the full and complete
agreement between you and the Company regarding the duration of the employment
relationship. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures may change from time to
time, the “at will” nature of your employment and the Confidentiality Agreement
may only be changed through an express written agreement signed by you and duly
authorized officer of the Company (other than you).
8. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting, or other business
activity that would create a conflict of interest with the Company, which
includes engaging in any work that is competitive in nature. While you render
services to the Company, you also agree to not assist any person or entity in
competing with the Company, in preparing to compete with the Company, or in
hiring any employees or consultants of the Company. In addition, for a period of
one (1) year after the termination of your services, you agree to not solicit
either directly or indirectly, any employee of the Company to leave the Company
for other employment or assist any person or entity in doing the same.
9. Taxes. All forms of compensation that are subject to income or payroll taxes
will be reduced to reflect applicable income tax withholding and payroll taxes.
Any form of compensation that is subject to income or payroll taxes and that is
not paid in cash will result in a reduction in cash compensation to reflect
applicable income tax withholding and payroll taxes.
10. Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company relating to the subject matters described herein,
including, but not limited to, your offer letter with the Company dated October
17, 2012. This Agreement may not be amended or modified, except by an express
written agreement signed by both you and a duly authorized officer of the
Company. This Agreement does not supersede agreements between you and the
Company under the following agreements: Employee’s “Protection Agreement,”
“Employee Non-Compete Agreement,” “Release and Waiver of Liability,” and “Option
Grant Notice and Agreement.” Those remain in effect according to their terms.
Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this Agreement and returning a copy
to me. 
                            
 
 
 
On Deck Capital, Inc.
 




By:
 
/s/ Noah Breslow
 
 
Noah Breslow, Chief Executive Officer

I have read, understood and accept all the provisions of this Agreement:
 
 
 
/s/ Andrea Gellert
 
 
May 4, 2018
Andrea Gellert
 
 
 
Date





